Beck, P. J.
(After stating the foregoing facts.)
1. Under the ruling in the case of Sutton v. Gunn, 86 Ga. 652 (12 S. E. 979), the provision in section 7 of the act approved August 22, 1907 (Acts 1907, p. 240), amendatory of the act of 1905, establishing the city court of Thomasville, is not unconstitutional 'as being in violation of paragraph 7 of section 4 of article 6 of the constitution of the State of Georgia. The ruling made in the case cited has been followed in later cases, and upon formal request to review and .reverse that decision this court declines to do so.
2, 3. Had the notes in this case been sued upon by the payee, the allegations of fraud made in the plea would have been sufficient to withstand the demurrer. Without considering whether or not the execution of such notes to the Naval Stores Company was within the scope of the partnership business, the allegations show that the representations by which the notes were obtained were false and fraudulent, and that the notes were without consideration. But if the bank is a bona fide holder for value, the fraud on the part of the payee, the Naval Stores Company in obtaining the notes, and the fact that the notes were without consideration, will not avail the defendants in this suit by an innocent holder, if it is such. An elaboration of this proposition is unnecessary. See Civil Code, § 4286 et seq., as to the rights of bona fide holders of negotiable instruments; Freeman v. Ross, 15 Ga. 252; Haskins v. Throne, 101 Ga. 126 (28 S. E. 611); Davis v. Howell Cotton Co., 101 Ga. 128 (28 S. E. 612).
Another question is whether, under the allegations of the plea and answer, the plaintiff bank is divested of the character of a bona fide holder who took the notes for value before due. Had a special demurrer been filed to this part of the plea, the court, no doubt, would have required the pleader to more specifically set forth the facts upon which he depends to show that the transfer *245of the notes was made to settle and suppress a criminal prosecution; but there is no special demurrer calling for a more specific statement of the facts referred to, and the demurrer to this part of the plea is as general as the allegations in the plea; and as against a general demurrer we are of the opinion that the allegations of the plea are sufficient.

Judgment reversed.


All the Justices concur.